Award unanimously affirmed, with costs to the State Industrial Board, on the ground that the general sales manager of the employer testified that the employer had suggested to the sales agent, who was killed, that he attend the meeting of the Majestic Bakers Association that evening, that it would be well “ to see all of the trade and cover them under contract on eggs; ” and it appears that the agent was so engaged in the business of the employer at the time he was killed. Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ.